Case 1:19-cv-03347-LJL-JLC Document 165 Filed 03/11/21 Page 1 of 2
ALEXANDER WILLIAMS JR 1411801632

G.R.V.C bere.

09-09 HAZEN STREET REEVES

QUEENS, NY 11370 SDNY PRO SE OFFICE

Re: 19-CV-3347 021 MAR 11 PM a: 25 MARCH 4, 2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRCIT OF NEW YORK
~PRO-SE INTAKE UNIT

500 PEALR STREET

NEW YORK NY 10007

DEAR CLER™ OF THE COURT:

I am writing because today I recived a large stack of case law
from the assitnat corporation counsel AAron Davison.
I assumed that it was suppose to me attched to his response to
my recently filed motion but the large envelope only contached a print out
of (1) statue of 42 U.S.C. statue 1983 nad (54) diffrent case Law matters.
I am writing you today to ask that you please send me a print out
of any recently motions and/or papers that may have been filed in this matterr
as well as also asking the Court to grant me any extention of time that i
may need to answer papers after I recived them.

Thank You for your time and assiatnce in this matter~: |

 

 
 

Case 1:19-cv-03347-LJL-JLC Document 165 Filed 03/11/21 Page 2 of 2.

   

_Heffef lly fetter BI Hf Ade talboedbae dag tage Ade HEAL ;

we OT ba. TZO¢ ww 6

OOF JAN SOA AASIN

. gore ts

SCH FL FE

097 Ibh

 

ue
L
z

¢

t

c

(

 
